Citation Nr: 1418579	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.
INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a hearing before the undersigned in February 2014.  A transcript is of record. 

Also on appeal before the Board are the issues of entitlement to an initial rating greater than 20 percent for a right ankle disability, and entitlement to an initial rating greater than 10 percent for a right knee disability.  These issues are addressed separately by the Veterans Law Judge who presided at the January 2010 hearing and heard testimony on these issues.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  (The subject matter of the February 2014 hearing before the undersigned was limited to the initial rating assigned the Veteran's PTSD.) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2014 hearing before the undersigned, the Veteran indicated that his PTSD had worsened since a November 2010 VA examination was performed.  As the examination is over three years old, and there is evidence of worsening symptoms, a new VA examination is necessary to evaluate the current level of severity of the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran also submitted additional VA treatment records dated in 2013 at the hearing.  The AOJ should take this opportunity to review these records and obtain all outstanding VA treatment records since 2010. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding VA treatment records from the New Mexico VA Health Care System dated since October 2010 and associate them with the claims file.  

2. Schedule the Veteran for a VA PTSD examination by a psychologist or psychiatrist.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review prior to the examination.  The examiner must indicate in the examination report that the claims file has been reviewed. 

The examiner must record all pertinent clinical findings and provide specific discussion of the degree of occupational and social impairment caused by the Veteran's PTSD, supported by a complete explanation.  The examiner must also assign a Global Assessment of Functioning (GAF) score and explain the basis for that score. 

3. Then, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



